DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 11, 2022 has been entered.
Response to Arguments
Applicant's arguments filed August 11, 2022 have been fully considered but they are not persuasive. Applicant has amended independent claim 16 to include limitations from claim 33 (currently canceled), and argues that one having ordinary skill in the art would not have modified the teachings of Morris in view of Moravek et al., with the teachings of Schwantes et al.  Applicant has argued that Schwantes et al., teach a curing process that is different from that taught in the instant specification.  Applicant also argues that the instant specification does not include polymerizable components as taught by Schwantes et al.  The Examiner notes that reference to Schwantes et al., is not cited for teaching a curing process, thus Applicant’s arguments with respect to curing are not persuasive.  Additionally, the Examiner notes that reference to Morris teaches a curing process identical to that of claim 16, thus reference to Schwantes et al., is not relied upon for meeting the limitations with respect to curing the composition.  With respect to Applicant’s arguments regarding polymerizable components, the Examiner notes that the claims do not preclude any specific components, thus Applicant’s arguments regarding the polymerizable components are not persuasive.  Therefore, in light of the teachings of the prior art, and the arguments presented here, the Examiner contends that the limitations of the instant claims are taught by the references cited below, thus the claims are not in condition for allowance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 16-21 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris (US 2015/0140338) in view of Moravek et al., (US 2016/0304678), and further in view of Schwantes et al., (US 2006/0073334).
Regarding claims 16, 21, and 31, Morris teaches indicator coatings for metal surfaces comprising polyester polyols (NCO reactive compound, paragraph 0034), at least one polyisocyante (paragraph 0034), and an indicator dye having at least one Xanthene skeleton (paragraph 0012).  Morris also teaches curing the composition at ambient conditions (paragraph 0032). The Examiner notes that reference to Morris teaches dyes identical to that of the instant claims, thus the properties of the dye with respect to color change would be identical to that recited in the claims. Morris does not teach the ratio of polyisocyanate groups relative to NCO-reactive groups being 0.5:1 to 3.0:1.
Moravek et al., teach a curable composition wherein the ratio of polyisocyanate groups to NCO-reactive groups is greater than 1:1 (paragraph 0059) which reads on the claimed ratio of 0.5:1 to 3.0:1. Moravek et al., teach that it is advantageous to provide a polyisocyanate to NCO-reactive group ratio greater than 1:1 as a means of generating free hydroxyl groups in the composition (paragraph 0059).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Morris to include polyisocyanate to NCO-reactive group ratio greater than 1:1 in order to generate free hydroxyl groups in the composition as taught by Moravek et al.  Morris in view of Moravek et al., do not teach the indicator day having fluorescein derivatives.
Schwantes et al., teach a curable composition comprising polyisocyanates (paragraph 0128), polyester polyols (paragraph 0134), and fluorescein derivatives (paragraph 0147). Schwantes et al., teach that it is advantageous to provide photosensitizers such as fluorescein as a means of reducing the intensity and duration of the exposure to radiation utilized to initiate cure (paragraph 0147).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Morris in view of Moravek et al., to include fluorescein derivatives in order to reduce intensity and duration of exposure to radiation as taught by Schwantes et al.
 Regarding claim 17, Morris teaches the indicator system in a curable composition (paragraph 0033).
Regarding claim 18, Morris teaches the indicator system applied to polyethylene terephthalate (paragraph 0025).
Regarding claim 19, Morris teaches the indicator dye having a fluoran skeleton and rhodamine derivatives (paragraph 0012).
Regarding claim 20, Morris teaches the polyisocyanate prepared from cycloaliphatic materials (paragraph 0034).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DWAN A GERIDO/Examiner, Art Unit 1797                                                                                                                                                                                                        
/BRIAN R GORDON/Primary Examiner, Art Unit 1798